         Case 1:20-cv-09378-JPO Document 15 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BRAULIO THORNE,
                              Plaintiff,
                                                                 20-CV-9378 (JPO)
                    -v-
                                                                       ORDER
 KIDKRAFT, INC., et al.,
                              Defendants.


J. PAUL OETKEN, District Judge:

       The Court has been informed that the parties have reached a settlement in principle of

this case. Accordingly, Defendants’ time in which to answer or otherwise respond to the

complaint is extended for 45 days.

       The parties shall submit an agreed-upon consent order or a status letter within 45 days.

       SO ORDERED.

Dated: April 1, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
